The court set aside the verdict because evidence of plaintiff’s remarriage had been received and in the charge the court made reference to the change in plaintiff’s status. While it was error to receive evidence of the marital status of plaintiff at the time of the trial, the error was harmless. The verdict in appellants’ favor implies a finding on the part of the jury that the appellants were not negligent, and negatives any presumption that the jury was influenced by the error, which relates only to the damages. Order reversed on the law, with costs, the motion denied, and the verdict reinstated. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.